Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement No. 333-213143 on Form S-3 and Registration Statements Nos. 333-137708, 333-169329 and 333-197764 on Form S-8 of our reports dated February 28, 2017, relating to the consolidated financial statements of BlackRock, Inc., and the effectiveness of BlackRock, Inc.’s internal control over financial reporting, appearing in this Annual Report on Form 10-K of BlackRock, Inc. for the year ended December 31, 2016. /s/ Deloitte& Touche LLP New York, New York February28, 2017
